          Case 1:05-cr-00621-RJS Document 943 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     ORDER
UNITED STATES OF AMERICA
                                                               No. 05-cr-621 (RJS)
         -v-

ALBERTO WILLIAM VILAR, et al.,

                              Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT, by April 1, 2021, the government shall update the

Court on the amount of restitution that has been paid by Defendants and the amount of restitution

that remains outstanding for each of the victims identified in the Court’s judgment.

SO ORDERED.

Dated:         March 29, 2021
               New York, New York
                                                     ____________________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
